EXHIBIT 10.1
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
Croudace & Dietrich LLP
4750 Von Karman
Newport Beach, California 92660
Attention: Debra M. Dietrich, Esq.
 
(space above line for recorder’s use)
COLLATERAL ASSIGNMENT AND PLEDGE
OF NOTE, DEED OF TRUST AND LOAN DOCUMENTS
     THIS COLLATERAL ASSIGNMENT AND PLEDGE OF NOTE, DEED OF TRUST AND LOAN
DOCUMENTS (this “Assignment”) is made as of January 9, 2009, by, AWARE
DEVELOPMENT COMPANY, INC., a California corporation (“Aware”), in favor of SPT
REAL ESTATE FINANCE, LLC, a Delaware limited liability company (“Lender”), with
respect to the following recitals:
R E C I T A L S
     A. Concurrently herewith, Aware has entered into a Note Purchase Agreement
(the “Note Purchase Agreement”) with Vineyard Bank, N.A., a national banking
association (“Bank”), described on Exhibit “B”, a copy of which has been
delivered to Lender. Pursuant to the Note Purchase Agreement, Aware has agreed
to purchase from Bank the loan made by Bank to Springbrook Investments, L.P., a
California limited partnership agreement (“Borrower”), in the original principal
amount of $1,072,000 (as heretofore modified, the “Vineyard Loan”), which is
evidenced by a promissory note, and all of Bank’s right, title and interest in
and to the Loan, including all rights arising under the documents set forth on
Exhibit A to the Agreement. All capitalized terms not otherwise defined herein
shall have the meanings given them in the Agreement.
     B. Aware has requested that Lender fund Aware’s purchase of the Loan.
Lender is willing to do so upon certain terms and conditions. In furtherance
thereof, concurrently herewith Aware will execute a Promissory Note (the “Aware
Note”), evidencing funds advanced by Lender to fund Aware’s purchase of the Loan
at a discount, and this Assignment which shall secure the Note, and will secure
the repayment of the Note by a pledge of the assets purchased pursuant to the
Note Purchase Agreement, including without limitation the loan documents listed
on Exhibit “C” attached hereto (“Aware Loan Documents”).

Page 1



--------------------------------------------------------------------------------



 



A G R E E M E N T
     NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
ARTICLE 1.
DEFINITIONS
     1.1 As used herein, the term “Collateral” shall mean, collectively, all of
the following
          1.1.1 the Vineyard Loan Documents;
          1.1.2 all right, title and interest of the holder of the Vineyard Loan
Documents in or to any and all security therefor and/or guaranties thereof,
including, without limitation, any and all right, title and interest of the
holder of the Vineyard Deed of Trust in or to the Real Property;
          1.1.3 all payments due and to become due under the Vineyard Loan
Documents, all collections thereon and all other amounts paid thereunder
including without limitation all prepayments under the Vineyard Loan Documents,
and all other cash and non-cash proceeds of the Vineyard Loan Documents or of
any other collateral;
          1.1.4 all rights and privileges obtained by Aware in connection with
the Vineyard Loan Documents, together with the Real Property and all other
property described in the Vineyard Deed of Trust, and all the powers, options,
privileges and immunities contained in the Vineyard Loan Documents; and
          1.1.5 any and all renewals and extensions of any of the foregoing and
any and all replacements or substitutions for any of the foregoing.
     1.2 As used herein, the term “Event of Default” shall mean a default under
any of the Aware Loan Documents, including without limitation (a) any failure to
pay any amount when due, without notice or demand, (b) any of Aware’s
representations or warranties are found to have been untrue when made or become
untrue, and (c) any failure to comply with any nonmonetary obligations of this
Assignment, including without limitation Section 6.1 below. There shall be no
grace or cure period with respect to any Event of Default.
     1.3 As used herein, the term “Vineyard Note” shall mean, the Promissory
Note evidencing the Vineyard Loan.
     1.4 As used herein, the term “Vineyard Deed of Trust” shall mean the deed
of trust securing the Vineyard Loan.
     1.5 As used herein, the term “Vineyard Loan Documents” shall mean the loan
documents listed on Schedule 2 attached hereto.

Page 2



--------------------------------------------------------------------------------



 



     1.6 As used herein, the term “Real Property” shall mean, the real property
secured by the Vineyard Deed of Trust, which Real Property is further described
on Exhibit “A”.
ARTICLE 2.
PLEDGE AND ASSIGNMENT
     2.1 Collateral. As security for the full and prompt payment and performance
of any and all obligations of Aware under the Aware Note, and for the full and
prompt payment and performance of any and all amendments, modifications,
renewals and/or extensions of any of the foregoing, Aware hereby transfers,
assigns, pledges, conveys to, grants a security interest in, and deposits with,
Lender the Collateral and all right, title, equity and interest of Aware in and
to the Collateral. As such, notwithstanding anything to the contrary herein,
upon an Event of Default which relates to the Aware Note, Lender may exercise
its remedies hereunder, and under the California Commercial Code, at law and in
equity.
     2.2 Terms of Assignment. It is acknowledged and agreed by the parties
hereto that Lender shall have sole and exclusive possession of the Collateral
and that this Assignment constitutes a present and current assignment of the
Collateral and is effective upon the execution and delivery hereof. Payments
under or with respect to the Collateral shall be made as follows:
          2.2.1 All payments made under the Vineyard Note shall be directly
delivered to Lender or immediately tendered to Lender by Aware.
          2.2.2 Aware shall not dispose of, transfer or assign an interest in
the Vineyard Loan, prior to full repayment of the Aware Note.
          2.2.3 Aware hereby irrevocably designates and appoints Lender as its
true and lawful attorney-in-fact, which appointment is coupled with an interest.
In such capacity, Lender may, either in its name or otherwise, take any or all
actions that Aware could otherwise take with respect to the Collateral and the
Vineyard Loan Documents; it being specifically understood and agreed, however,
that Lender shall not be obligated in any manner whatsoever to exercise any such
power or authority or be in any way responsible for the collection of or
realizing upon the Collateral, or any portion thereof. The foregoing appointment
is irrevocable and shall continue, and any such rights, powers and privileges
shall be exclusive in Lender, until the Aware Note is paid in full.
ARTICLE 3. — INTENTIONALLY OMITTED
ARTICLE 4.
COVENANTS, REPRESENTATIONS AND WARRANTIES OF AWARE
     Aware hereby warrants and represents to, and covenants and agrees with,
Lender, as of the date hereof and at all times that this Assignment remains in
effect, as follows:
     4.1 Delivery of Collateral. The original of the Vineyard Note, endorsed by
Aware, and the originals of the Vineyard Deed of Trust and the other Vineyard
Loan Documents, shall be delivered to Lender immediately upon closing of the
purchase of the Vineyard Loan by Aware.

Page 3



--------------------------------------------------------------------------------



 



     4.2 Enforceability of this Assignment. This Assignment constitutes the
legal, valid and binding obligation of Aware enforceable in accordance with its
terms.
     4.3 Right to Execute this Assignment. There are no restrictions on the
transfer of the Collateral, and Aware has full right, power and authority to
enter into, deliver and execute this Assignment. The execution and delivery of
this Assignment, and the consummation of the transactions contemplated herein,
and the fulfillment of, and the compliance with, the terms and conditions of
this Assignment do not and will not (i) violate or conflict with any of the
terms or provisions of the Collateral, (ii) violate any provision of any
judicial or administrative order, award, judgment or decree applicable to Aware;
or (iii) conflict with, result in a breach of or a right to cancel, or
constitute a default under, any agreement or instrument to which Aware is a
party or by which Aware is bound.
     4.4 Pending Litigation; Bankruptcy; Violations of Law. There are no
actions, suits or proceedings pending, or to the knowledge of Aware, threatened
against or affecting Aware which would materially impair the ability of Aware to
perform hereunder. Aware is not currently and shall not become insolvent, no
petition in bankruptcy, either voluntary or involuntary has been filed or will
be filed with respect to Aware and no proceeding has been or will be instituted
under any bankruptcy or insolvency laws relating to the relief of debtors. Aware
has no knowledge of any violation by Aware of any federal or state law or county
or municipal ordinance.
     4.5 Advised by Counsel. Aware has received and reviewed and had the
opportunity to have counsel review the Vineyard Loan Documents, the Aware Note
and this Assignment.
     4.6 Good Title. All warranties received by Aware in connection with the
Vineyard Loan, shall inure to the benefit of Lender if Lender becomes the owner
of the Vineyard Loan.
     4.7 No Future Encumbrance or Transfer. Aware shall not encumber, pledge,
anticipate, borrow against, or create any right of offset against the
Collateral, and shall not transfer, assign, sell or convey all or any portion of
the Collateral while the Aware Loan is outstanding.
     4.8 Consents. Any and all consents required to be obtained in connection
with the execution, delivery and performance of this Assignment, have been
obtained.
     4.9 Perfection of Security Interest. Aware shall, at the request of Lender,
execute, acknowledge, and deliver all such further assignments, security
agreements, financing statements, endorsements, and assurances as Lender may
from time to time require for the better assuring, assigning and confirming to
Lender its rights hereunder.
     4.10 Collateral; Compliance and Defense. Aware shall comply with all
obligations of Aware under the Vineyard Loan Documents. Aware, at its sole cost
and expense, shall defend any claims against the Collateral or any action that
might affect the Collateral or any interest therein.

Page 4



--------------------------------------------------------------------------------



 



ARTICLE 5.
ACTION BY LENDER
     5.1 Action by Lender. From and after the occurrence of an Event of Default,
and whether or not Lender is the absolute owner of the Collateral:
          5.1.1 Lender may take such action as Lender may deem necessary in its
sole and absolute discretion to protect the Collateral or its security interest
therein.
          5.1.2 Lender may, in its sole and absolute discretion, make advances
to protect the Collateral and its security therein, and any such advances made
by Lender shall be deemed advances under the Aware Loan Documents, increasing
the Aware Loan indebtedness.
          5.1.3 Lender may foreclose on the collateral in accordance with
applicable law, and exercise any and other rights and remedies under applicable
law.
     5.2 Assignment. Lender may at any time transfer and assign any of Lender’s
interests in the Collateral or any portion thereof and this Assignment.
ARTICLE 6.
ENFORCEMENT OF VINEYARD LOAN DOCUMENTS
     6.1 Agreements Regarding Vineyard Loan Documents. In consideration of the
Loan, Aware hereby agrees as follows with respect to the Vineyard Loan
Documents:
          6.1.1 Forbearance. Aware will forbear from exercising its rights and
remedies under the Vineyard Loan Documents, including without limitation
foreclosure, from the date hereof through and including July 9, 2009 (the
“Forbearance Period”), in order to allow Borrower time to attempt to refinance
the Vineyard Loan. Interest and all other payments under the Vineyard Loan
Documents will accrue during the Forbearance Period and be added to principal.
          6.1.2 Discounted Payoff. At any time during the Forbearance Period,
Aware shall accept, as payment in full under the Vineyard Note, the sum of Four
Hundred Twenty-Four Thousand Dollars ($424,000.00) plus all accrued interest
then due under the Aware Note, of which amount Borrower shall cause to be paid
Four Hundred Fourteen Thousand Dollars ($414,000.00) directly to Lender, and Ten
Thousand Dollars ($10,000.00) to Aware and all other amounts directly to Lender.
Immediately upon receipt of such payment, (a) Lender shall deliver the original
Vineyard Note to Borrower marked “cancelled”, (b) Aware shall promptly cause the
Vineyard Deed of Trust to be reconveyed, (c) Lender shall deliver the original
Aware Note to Aware marked “cancelled” and promptly cause the Aware Deed of
Trust to be reconveyed, and (d) this Assignment shall be automatically
terminated.
          6.1.3 Release of Guaranties. Concurrently herewith, the Commercial
Guaranties executed by William A. Shopoff, an individual, and William A. Shopoff
and Cindy I. Shopoff as Trustees of the Shopoff Revocable Trust (collectively,
“Guarantors”), in connection with the Vineyard Loan, are concurrently herewith
deemed released, and Aware waives any and all right to recover under the same.
Aware will deliver the same, to Guarantors, marked canceled, upon receipt
thereof from Vineyard.

Page 5



--------------------------------------------------------------------------------



 



          6.1.4 Event of Default by Aware. Aware acknowledges and agrees that
during the continuance of an Event of Default, Lender shall have the right, but
not the obligation, to exercise and enforce, in its name or otherwise, any or
all rights and remedies of Aware under the Vineyard Loan Documents to the
exclusion of Aware, including, without limitation, the right to inspect the Real
Property securing the same, to receive information and documents, to declare due
the indebtedness secured by the Vineyard Deed of Trust (subject to the
forbearance described above) as and when provided under the Vineyard Loan
Documents, to grant or withhold approvals, and to exercise discretion with
respect to any matter as and when provided under the Vineyard Loan Documents.
Aware shall not exercise or attempt to exercise any such right or remedy except
at the written request of Lender (which request may be denied in Lender’s sole
and absolute discretion) and only in strict accordance with the instructions of
Lender. Lender may, at its option, enforce or conduct any action for foreclosure
under the Vineyard Loan Documents in its name or otherwise, or require Aware to
assign its interests in the Vineyard Loan Documents to any other person, and
Aware specifically consents to any foreclosure (without limitation, non judicial
foreclosure) under any or all of the Vineyard Loan Documents or any other action
taken by Lender (or its nominee) during an Event of Default, even though such
action may release Borrower or any other obligor under the Collateral from
personal liability with respect to any of the Vineyard Loan Documents. Upon the
exercise by Lender of any such remedies, any amount bid by Lender at any sale of
the Collateral for the Vineyard Note may, at the option of Lender, be deemed to
be a credit bid by Lender of the indebtedness evidenced by the Vineyard Loan;
Lender shall be entitled to setoff the amount of any such bid against any such
indebtedness, all at the election of Lender, in its sole and absolute
discretion; and any or all proceeds of the Vineyard Loan may be applied against
the indebtedness evidenced by Aware Note such order as Lender shall elect in its
sole and absolute discretion, and Lender shall hold any property obtained by
Lender at any such sale free and clear of any interest or claims of Aware,
regardless of whether Lender shall have exercised any remedy under this
Assignment with respect to any of the Vineyard Loan Documents, or shall have
sold any of the Vineyard Loan Documents or obtained absolute title thereto
pursuant to its rights and remedies under the California Commercial Code or
otherwise. Aware hereby agrees to pay to Lender immediately upon demand, all
costs and expenses, including, without limitation, reasonable attorney’s fees,
incurred by Lender in connection with the enforcement or foreclosure of any of
the Vineyard Loan Documents, with interest from the date of expenditure at the
rate specified in the Aware Note, to the extent permitted by applicable laws and
to the extent not included in such credit bid. In the event of the exercise by
Lender of the right of foreclosure or power of sale under the Vineyard Deed of
Trust in the name of Aware, and the purchase of the Real Property at such
foreclosure sale in the name of Aware, Aware, if requested by Lender, shall
execute, acknowledge, and deliver to or for the benefit of Lender all such deeds
of trust, mortgages, assignments, security agreements, financing statements,
endorsements and assurances as Lender may from time to time require, all in form
and substance as shall be acceptable to Lender in its sole and absolute
discretion, for the assuring, conveying, assigning and confirming to or for the
benefit of Lender of the Real Property as additional security for the Aware
Note, and upon any failure by Aware to do so, Lender may make, execute, record,
file, re-record and/or re-file, acknowledge and deliver any and all such deeds
of trust, assignments, security agreements, financing statements, endorsements
and assurances for and in the name of Aware, and Aware hereby irrevocably
appoints Lender as its agent and attorney-in-fact to do so. The foregoing
appointment of the Lender as Aware’s attorney-in-fact is coupled with an
interest and cannot be revoked by insolvency, reorganization, merger,
consolidation or otherwise.

Page 6



--------------------------------------------------------------------------------



 



ARTICLE 7.
EVENTS OF DEFAULT — REMEDIES
     7.1 Remedies. Upon the occurrence of an Event of Default, Lender shall
have, in addition to all other rights and remedies that Lender may have under
this Assignment, at law, in equity or otherwise, the following rights and
remedies, and Lender may exercise the same without further notice to Aware:
          7.1.1 Lender shall have the right immediately to exercise all of its
rights and remedies provided under the Aware Loan Documents.
          7.1.2 Lender shall have the right to notify Borrower and all other
obligors on the Collateral that all payments thereon are to be made directly and
exclusively to Lender to collect and to continue to collect all payments on the
Collateral; to renew, extend, modify, amend, accelerate, accept partial payments
on, make allowances and adjustments and issue credits with respect to, release,
settle, compromise, compound, collect or otherwise liquidate, on terms
acceptable to Lender, in whole or in part, the Collateral and any amounts owing
thereon or any guaranty or security therefor; to enter into any other agreement
relating to or affecting the Collateral; to give all consents, waivers and
ratifications in respect of the Collateral and exercise all other rights, powers
and remedies and otherwise act with respect thereto as if it were the owner
thereof; and to enforce payments and prosecute any action or proceeding with
respect to any and all of the Collateral and take or bring, in its name or
otherwise, all steps, actions, suits or proceedings deemed by Lender necessary
or desirable to affect collection of or to realize upon the Collateral.
          7.1.3 Lender shall have all of the rights and remedies of a secured
party under the California Commercial Code as in effect at that time, including,
without limitation, the right to take possession of the Collateral, and to sell
or otherwise dispose of the same.
          7.1.4 Lender shall have the right to foreclose the liens and security
interests created under this Assignment or under any other agreement relating to
the Collateral by any available judicial procedure or without judicial process;
and to sell, assign, lease or otherwise dispose of the Collateral or any part
thereof, either at public or private sale, in lots or in bulk, for cash, on
credit or for future delivery, or otherwise, with or without representations or
warranties, and upon such terms as shall be acceptable to Lender in its sole and
absolute discretion.
     7.2 Sale of Collateral. In the event, upon the occurrence of an Event of
Default, Lender shall determine to sell its interest in the Collateral or any
portion thereof, any such sale shall be held at such time or times and at such
place or places as Lender may determine in the exercise of its sole and absolute
discretion. Lender may bid (which bid may be, in whole or in part, in the form
of cancellation of the Obligations) for and purchase for the account of Lender
or any nominee of Lender the whole or any part of the Collateral. Lender shall
not be obligated to make any sale of the Collateral if it shall determine not to
do so regardless of the fact that notice of sale of the Collateral may have been
given. Lender may, without notice or publication,

Page 7



--------------------------------------------------------------------------------



 



adjourn any public sale from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. Any requirement of sending
reasonable notice to Aware shall be met if such notice is given to Aware
pursuant to this Assignment at least five (5) days before such disposition. Upon
consummation of any sale of the Collateral, Lender shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the
Collateral absolutely free from claim or right on the part of Aware, and Aware
hereby waives, to the extent permitted by law, all rights of redemption, stay
and appraisal which it now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted.
     7.3 Application of Net Proceeds. The net cash proceeds resulting from the
collection, liquidation, sale, lease or other disposition of the Collateral
shall be applied to the payment and satisfaction of the obligations of Aware in
such order as Lender, in its sole and absolute discretion, may elect.
     7.4 No Limitation of Remedies. No remedy conferred upon or reserved to
Lender herein or in any other Aware Loan Document, is intended to be exclusive
of any other remedy conferred upon or reserved to Lender under such instruments,
at law, in equity or otherwise. Each such remedy shall be cumulative and
concurrent and shall be in addition to each and every other remedy now or
hereafter existing under such instruments, at law, in equity or otherwise.
ARTICLE 8.
GENERAL CONDITIONS.
     8.1 Further Assurances. Aware agrees to do such further acts and things,
and to execute and deliver such additional conveyances and instruments as Lender
may at any time request in connection with the administration or enforcement of
this Assignment or related to the Collateral or any part thereof or in order to
better assure and confirm unto Lender its rights, powers and remedies hereunder.
     8.2 Expenses and Costs of Lender. Aware agrees to pay to Lender all
advances, charges, costs and expenses, including, without limitation, reasonable
attorney’s fees, incurred or paid by Lender in exercising any right, power or
remedy conferred upon Lender by this Assignment, or in the enforcement thereof.
This provision shall survive termination of the Agreement.
     8.3 Release of Collateral and Termination. Upon Aware’s payment and
satisfaction in full of the Aware Note, and Aware’s delivery of a written
request for release, Lender shall execute and deliver to Aware such documents as
may be necessary to release the liens and interests on the Collateral and return
the original Vineyard Loan Documents to Aware. In addition, concurrently with
the payment and satisfaction in full of Borrower’s obligations under the
Vineyard Loan Documents in accordance with the terms and conditions of the
Vineyard Loan Documents, Lender shall, return the original Vineyard Loan
Documents to Aware.

Page 8



--------------------------------------------------------------------------------



 



     8.4 Entire Agreement. This Assignment contains the entire agreement between
Aware and Lender relating to the Collateral and any and all prior written
agreements and any and all prior and contemporaneous oral agreements relative
hereto and thereto which are not contained herein or therein are terminated.
     8.5 No Agency. Nothing contained in this Assignment or any of the other
Aware Loan Documents shall be construed to create an agency, partnership or
joint venture between Aware and Lender.
     8.6 Terminology. All personal pronouns used herein whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and vice versa.
     8.7 Time of Essence. Time is of the essence with respect to all provisions
of this Assignment.
     8.8 Waiver of Certain Defenses. No action for the enforcement of any lien
or security interest granted hereby or of any provision hereof shall be subject
to any defense which would not be good and available to the party interposing
the same in an action at law in connection with the Aware Loan Documents.
     8.9 Notices. Any notices required or permitted to be given hereunder shall
be given in writing and shall be delivered (a) in person, (b) by certified mail,
postage prepaid, return receipt requested, (c) by facsimile, or (d) by a
commercial overnight courier that guarantees next day delivery and provides a
receipt, and addressed to the parties at the addresses stated below, or at such
other address as either party may hereafter notify the other in writing as
aforementioned:

              To Lender:   SPT Real Estate Finance, LLC       8951 Research
Drive     Irvine, California 92618     Attn: William A. Shopoff     Fax No.:
(949) 417-1399
 
            with a copy to:   Croudace & Dietrich     4750 Von Karman    
Newport Beach, California 92660     Attn: Debra M. Dietrich, Esq.     Fax No.:
(949) 794-9909
 
           
To Aware:
                       
 
                       
 
                       
 
  Fax No.: (949)        
 
           

Service of any such notice or demand so made shall be deemed effective on the
day of actual delivery as evidenced by confirmed answerback if by facsimile, as
shown by the addressee’s return receipt if by certified mail, as confirmed by
the courier service if by courier or the

Page 9



--------------------------------------------------------------------------------



 



expiration of three (3) Business Days after the date mailed, except that service
of any notice of default or notice of sale provided or required by law shall, if
mailed, be deemed effective on the date of mailing.
     8.10 Headings; Successors and Assigns; Severability The headings in this
Assignment are for convenience of reference only and shall not limit or
otherwise affect the meaning hereof. Any transfer or encumbrance of the
Collateral or any of Aware’s and/or Borrower’s interest therein or in the Real
Property shall be subject to the terms and conditions of this Assignment and the
terms and conditions of this Assignment shall inure to the benefit of and be
enforceable by Lender, and its successors and assigns. A determination that any
provision of this Assignment is unenforceable or invalid shall not affect the
enforceability or validity of any other provision, and any determination that
the application of any provision of this Assignment to any person or
circumstance is illegal or unenforceable shall not affect the enforceability or
validity of such provision as it may apply to any other persons or
circumstances.
     8.11 Waiver; Discontinuance of Proceedings. Lender may waive any single
Event of Default by Aware hereunder without waiving any other prior or
subsequent Event of Default by Aware hereunder. Lender may remedy any Event of
Default by Aware hereunder without waiving such remedied Event of Default.
Neither the failure by Lender to exercise, nor any delay by Lender in
exercising, any right, power or remedy upon an Event of Default by Aware
hereunder shall be construed as a waiver of such Event of Default or as a waiver
of the right to exercise any such right, power or remedy at a later date. No
single or partial exercise by Lender of any right, power or remedy hereunder
shall exhaust the same or shall preclude any other or further exercise thereof,
and every such right, power or remedy hereunder may be exercised at any time and
from time to time. All waivers must be in writing, and shall only to the extent
of the express waiver.
     8.12 Counterparts. This Assignment may be executed in any number of
counterparts, each of which shall be effective only upon delivery and thereafter
shall be deemed an original, and all of which shall be taken to be one and the
same instrument, for the same effect as if all parties hereto had signed the
same signature page.
     8.13 Modifications. This Assignment may not be amended, revised, waived,
discharged, released or terminated orally but only by a written instrument or
instruments executed by the party against which enforcement of the amendment,
revision, waiver, discharge, release or termination is asserted.
     8.14 Reinstatement of Obligations and Security. Notwithstanding anything in
this Assignment (or in any document relating hereto or otherwise) to the
contrary, in the event that this Assignment has become ineffective for any
reason (such as bankruptcy of Borrower), as a result of the acquisition of the
Real Property pursuant to a deed in lieu of foreclosure of the Vineyard Deed of
Trust or that this Assignment for any reason is or is alleged to be terminated
or otherwise ineffective, and in the further event that title to the Real
Property is thereafter returned to or restored in Borrower (or any estate of
Borrower, or in any creditors, successors or assigns of Borrower) as a result or
in connection with any voluntary or involuntary bankruptcy or reorganization
proceeding filed by or against Borrower under any state or federal bankruptcy or
insolvency law or proceeding or as a result of or in connection with any other
state or federal law

Page 10



--------------------------------------------------------------------------------



 



or proceeding having such effect, and the validity or effectiveness of the other
Security Instruments are questioned or attacked in an action or proceeding, or
in the event that the other Security Instruments are voided or set aside, then,
in such events, this Assignment and the lien and security interest of Lender in
the Vineyard Loan Documents shall automatically, and without further action by
Aware or Borrower, be deemed to be reinstated and in full force and effect, to
the same extent and with the same priority as if Aware had not accepted a
deed(s) to the Real Property from Borrower and as if no other event, occurrence
or condition had occurred which may have terminated or rendered ineffective this
Assignment, and Aware agrees to take any and all such actions as may be
necessary to cause such reinstatement to occur.
     8.15 Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
conflict of laws principles.
     8.16 No Third-Party Beneficiaries. No person, other than the parties
hereto, is intended to be benefited hereby, and no such person shall have any
cause of action or right by virtue hereof; provided, however, that William A.
Shopoff, an individual, and William A. Shopoff and Cindy I. Shopoff, as Trustees
of The Shopoff Revocable Trust dated August 12, 2004 are third party
beneficiaries vis a vis release of the Guaranties, and Borrower is a third party
beneficiary as to the forbearance.
[This Space Intentionally Left Blank; Signatures Begin On The Next Page]

Page 11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Aware has caused this Assignment to be duly executed as
of the day and year first above written.

            “Assignor”:

AWARE DEVELOPMENT COMPANY, INC.,
a California corporation
      By   /s/ John D. Ford, Jr.         Attorney-in-Fact   (Print Name and
Title)              ACKNOWLEDGED BY:

“Borrower”:

SPRINGBROOK INVESTMENTS, L.P. a California
limited partnership
      By   Highgrove, Inc., its General Partner    

            By   /s/ William A. Shopoff         William A. Shopoff, Secretary   
        By   /s/ Cindy I. Shopoff         Cindy I. Shopoff, President   

            “Guarantors”:

THE SHOPOFF REVOCABLE TRUST
      By:   /s/ William A. Shopoff         William A. Shopoff, Trustee         
    By:   /s/ Cindy I. Shopoff         Cindy I. Shopoff, Trustee          /s/
William A. Shopoff       William A. Shopoff, an individual   

Page 12



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF REAL PROPERTY
Real property in the unincorporated area of the Country of Riverside, State of
California, described as follows:
LOTS 3 AND 4 IN BLOCK 11 OF NORTH ELSINORE TRACT, AS SHOWN BY MAP ON FILE IN
BOOK 5 PAGE 105 OF MAPS, RECORDS OF RIVERSIDE COUNTY, CALIFORNIA;
EXCEPTING THEREFROM THAT PORTION OF LOTS 3 AND 4 DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THIRD STREET AND CAMBERN AVENUE, AS SHOWN ON
SAID MAP OF THE NORTH ELSINORE TRACT; THENCE SOUTH 43 DEGREES 11’ WEST, 158.4
FEET TO THE POINT OF BEGINNING;
THENCE SOUTH 46 DEGREES 49’ EAST 825 FEET;
THENCE SOUTH 43 DEGREES 11’ WEST, 158.4 FEET;
THENCE NORTH 46 DEGREES 49’ WEST, 825 FEET;
THENCE NORTH 43 DEGREES 11’ EAST 158.4 FEET TO THE POINT OF BEGINNING;
ALSO EXCEPTING THEREFROM THAT PORTION OF LOTS 3 AND 4 DESCRIBED AS FOLLOWS:
BEGINNING AT THE INTERSECTION OF THIRD STREET AND CAMBERN AVENUE, AS SHOWN ON
SAID MAP OF THE NORTH ELSINORE TRACT; SAID POINT BEING THE POINT OF BEGINNING;
THENCE SOUTH 43 DEGREES 11’ WEST, 158.5 FEET;
THENCE SOUTH 46 DEGREES 49’ EAST 825 FEET;
THENCE NORTH 43 DEGREES 11’ EAST, 158.4 FEET;
THENCE NORTH 46 DEGREES 49’ WEST 825 FEET TO THE POINT OF BEGINNING;
EXCEPTING THEREFROM ANY PORTIONS OF THE ABOVE DESCRIBED LEGALS LYING WITHIN
THIRD STREET AND CAMBERN AVENUE.
APN: 377-090-008

Page 13



--------------------------------------------------------------------------------



 



EXHIBIT “B”
DESCRIPTION OF NOTE PURCHASE AGREEMENT

Page 14



--------------------------------------------------------------------------------



 



EXHIBIT “C”
VINEYARD LOAN DOCUMENTS LIST

  1.   Promissory Note for Loan No. 0913076971 in the amount of $1,072,000.00
dated March 29, 2006     2.   Deed of Trust recorded on March 31, 2006 under
document number 2006-0229401 in favor of Vineyard Bank     3.   Business Loan
Agreement     4.   Commercial Guaranty for The Shopoff Revocable Trust     5.  
Commercial Guaranty for William A. Shopoff     6.   Trust Certificate for the
Shopoff Revocable Trust     7.   Partnership Authorization     8.   Agreement to
Provide Insurance     9.   Hazard Insurance Disclosure     10.   Disbursement
Request and Authorization     11.   Modification of Deed of Trust recorded on
December 31, 2007 increasing the original amount to $1,122,000.     12.   First
American Title Policy of Title Insurance effective March 31, 2006

Page 15